           Case 2:14-cv-00786-GMN-BNW Document 219 Filed 10/26/20 Page 1 of 3




 1 DON SPRINGMEYER, ESQ. (SBN 1021)
   BRADLEY SCHRAGER, ESQ. (SBN 10217)
 2 DANIEL BRAVO, ESQ. (SBN 13078)
   WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN, LLP
 3 3556 E. Russell Road, 2nd Floor
   Las Vegas, Nevada 89120-2234
 4 Tel.: (702) 341-5200 / Fax: (702) 341-5300
   Email: dspringmeyer@wrslawyers.com
 5 Email: bschrager@wrslawyers.com
   Email: dbravo@wrslawyers.com
 6
   Attorneys for Plaintiff Jeffrey Andersen and the Class
 7

 8                             UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
   JEFFREY ANDERSEN, an individual, on               Case No: 2:14-cv-00786-GMN-BNW
11 behalf of himself and all similarly-situated
   individuals,
12                                                   STIPULATION AND ORDER TO
                  Plaintiff,                         EXTEND TIME FOR PLAINTIFF TO
13                                                   FILE REPLY IN SUPPORT OF
          vs.                                        PLAINTIFF’S MOTION FOR
14                                                   SUMMARY JUDGMENT
   BRIAD RESTAURANT GROUP, LLC; and
15 DOES 1 through 100, Inclusive,
                                                      (Second Request)
16                Defendant.

17

18          Pursuant to LR 7-1, the Parties hereby jointly stipulate to extend the time in which
19 Plaintiff may reply in support of Plaintiff’s Motion for Summary Judgment. The current deadline

20 for a reply is Friday, October 30, 2020 (see ECF No. 216 at 2), and Plaintiff has requested a

21 further two weeks for time to file up to and including November 13, 2020. The Parties file this

22 Stipulation in order to provide Plaintiff a full and fair opportunity to respond to Defendant’s

23 Opposition to Plaintiff’s Motion for Summary Judgment.

24 / / /

25 / / /

26 / / /

27 / / /

28
         Case 2:14-cv-00786-GMN-BNW Document 219 Filed 10/26/20 Page 2 of 3




 1         This is Plaintiff’s second request for an extension of time to file his reply.

 2 RESPECTFULLY SUBMITTED,

 3 Dated this 23rd day of October, 2020                Dated this 23rd day of October, 2020

 4 WOLF, RIFKIN, SHAPIRO,                              LITTLER MENDELSON, P.C.
   SCHULMAN & RABKIN, LLP
 5

 6 By:     /s/ Bradley S. Schrager                   By:    /s/ Rick D. Roskelley
          DON SPRINGMEYER, ESQ.                            RICK D. ROSKELLEY, ESQ.
 7        Nevada State Bar No. 1021                        Nevada Bar No. 3192
          BRADLEY SCHRAGER, ESQ.                           MONTGOMERY Y. PAEK, ESQ.
 8        Nevada State Bar No. 10217                       Nevada Bar No. 10176
 9        DANIEL BRAVO, ESQ.                               NEIL C. BAKER, ESQ.
         Nevada State Bar No. 13078                        Nevada Bar No. 14476
10        3556 E. Russell Road, 2nd Floor                  3960 Howard Hughes Pkwy., Suite 300
          Las Vegas, Nevada 89120-2234                     Las Vegas, NV 89169-5937
11
          Attorneys for Plaintiff                          Counsel for Defendant
12        Jeffrey Andersen and the Class
13

14

15                                                 Order

16

17                                         IT IS SO ORDERED.
18                                                    26 day of October, 2020.
                                           Dated this ____
19

20
                                           ___________________________
21                                         Gloria M. Navarro, District Judge
                                           UNITED STATES DISTRICT COURT
22

23

24

25

26

27

28

                                                     2
         Case 2:14-cv-00786-GMN-BNW Document 219 Filed 10/26/20 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE
 2         I hereby certify that on this 23rd day of October, 2020, a true and correct copy of

 3 STIPULATION AND ORDER was served via the United States District Court CM/ECF

 4 system on all parties or persons requiring notice.

 5
                                               By: /s/ Dannielle Fresquez
 6                                                 Dannielle Fresquez, an Employee of
                                                   WOLF, RIFKIN, SHAPIRO, SCHULMAN &
 7                                                 RABKIN, LLP
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    3
